Exhibit 21.1 List of Subsidiaries NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION Raptor Pharmaceuticals Corp., wholly-owned subsidiary of Registrant Delaware, United States TPTX,Inc., wholly-owned subsidiary of Registrant Delaware, United States Raptor Discoveries Inc. (f/k/a Raptor Pharmaceutical Inc.), wholly-owned subsidiary of Raptor Pharmaceuticals Corp. Delaware, United States Raptor Therapeutics Inc. (f/k/a Bennu Pharmaceuticals Inc.), wholly-owned subsidiary of Raptor Pharmaceuticals Corp. Delaware, United States Raptor Pharmaceuticals Europe B.V., wholly-owned subsidiary of Raptor Therapeutics Inc. Netherlands
